Citation Nr: 1828022	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the income of the Veteran's widow was excessive for the receipt of Survivor's Pension benefits, for purposes of payment of accrued benefits to her surviving daughter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and R.T.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to April 1946.  The Veteran died on January 2001.  The Veteran's spouse had been granted entitlement to a survivor's pension effective April 29, 2009.  The Veteran's spouse then died in October 2012.  The appellant is the surviving daughter of the Veteran and his spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the appeal has since been transferred to the VA Regional Office (RO) in Waco, Texas.

In January 2012, the RO determined that the Veteran's widow had not complied with an audit of claimed medical expenses that had been sent out in November 2011 and stopped death pension benefits as of the original effective date, thus creating an overpayment in the amount of $34,924.00.  In March 2012, however, the Veteran's widow then submitted the requested medical expense information required by the audit and, in an October 2012 administrative decision, VA reinstated her death pension back to the original effective date, but reduced the amount of payments based on the entitlement then shown by the submitted medical expense statements.  This resulted in an overpayment in the calculated amount of $13,996.00.  The Board observes that the overpayment created by this rating action was considered in October 2012 by the VA Committee on Waivers and Compromises.  However, it was determined that a waiver would not be granted.  As such, to the extent any accrued benefits were found to exist, the amount still in debt would need to be first satisfied.  See 38 C.F.R. § 3.660.  As it happens, the Veteran's widow passed away in October 2012, terminating any further award of Survivor's Pension benefits.  

The appellant was provided with a Board hearing before the undersigned on April 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.


FINDING OF FACT

1.  The Veteran's widow was awarded Survivor's Pension benefits, effective from April 2009.  

2.  At the time of the death of the Veteran's widow in October 2012, there was an overpayment of Survivor's Pension benefits, in the calculated amount of $13,996.  

3.  There were no due and unpaid Survivor's Pension benefits at the time of the death of the Veteran's widow.  


CONCLUSION OF LAW

The criteria for an award of accrued benefits have not been met.  38 U.S.C. § 5121 (West 2012); 38 C.F.R. § 3.1000 (a) (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, to support a claim for accrued benefits, a Veteran, or in this case, the Veteran's widow, must have had a claim for benefits pending at the time of his/her death or else be entitled to them under an existing rating or decision.  38 U.S.C. §§ 5101 (a), 5121(a) (2012); Jones v. West, 136 F.3d 1296, 1299 (1998).  Here, the Veteran's widow was in the process of complying with an audit of her medical expense reports that had been initiated in November 2011, when she died in October 2012.  This was shortly before a final decision regarding that audit had been made.  Therefore, the Board finds that, to the extent that any accrued benefits are available, the appellant has at least initiated proper standing for her claim.

Turning now to the issue of whether there were actually accrued benefits in the case of the Veteran's widow, the Board notes that a survivor's pension, or death pension benefits, are payable to the surviving spouse because of the nonservice-connected death of a Veteran.  38 U.S.C. § 1541, 1543; 38 C.F.R. § 3.3 (b)(4).  Basic entitlement exists if the Veteran had qualifying wartime service or if the Veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case).  38 U.S.C. §§ 1513, 1521; 38 C.F.R. § 3.3.  Personnel records showed that the Veteran served for greater than 90 days during World War II, and this criterion was met.

The appellant's claim stems from the issue of whether there are any accrued benefits owed the Veteran's widow as a result of her award of a survivor's pension effective April 29, 2009.  

By way of background, in an October 2009 administrative decision, the Veteran's widow was granted entitlement to a survivor's pension at the rate approved for the need for aid and attendance, effective April 29, 2009, the date of claim, in the amount of $925.00 per month.  This amount was calculated in accordance with the governing regulation for the computation of income for survivor's pension purposes.  See 38 C.F.R. § 3.271.  In July 2010, the Veteran's widow's award was amended based upon a consideration of additional evidence and increased to a rate of $990.00 per month, effective April 29, 2009.  In July 2011, the Veteran's widow's award was again amended based upon a consideration of additional expense statements and increased to a rate of $1,056.00 per month, effective April 29, 2009.

In November 2011, however, the Veteran's widow was sent notice of an audit of her claimed medical expenses, as it was stated that she had not provided supporting documentation for the amounts claimed.  In January 2012, after hearing no response from the Veteran's widow and having notified her of a proposed termination of her benefits if she did not comply with the request, the Veteran's widow's benefits were terminated effective April 29, 2009.  This resulted in an overpayment in the calculated amount of $34,924.  

In March 2012, the Veteran's widow submitted the requested documentation for her medical expenses for the time period in question.  Upon a review of this information, in an October 2012 administrative decision, the Veteran's widow's award was reinstated.  However, the amounts were amended to $1,056.00 per month for the period from May 2009 to April 2010; $420.00 per month for the period from May 2010 to December 2010; $234.00 per month for the period from January 2011 to December 2011; and $232.00 per month for the period from January 2012 to October 2012.  This reduced, but did not eliminate the calculated amount of the overpayment.  Rather than $34,924, the calculated amount of the overpayment was $13,996.  

VA regulation notes that, where there is an overpayment created by a termination of benefits, as in this case, the overpayment is subject to recovery unless waived.  See 38 C.F.R. § 3.660.  Here, as noted in the Introduction, the recovery of the overpayment was not waived.  Had the widow survived, that overpayment would have been recovered by withholding the monthly payment of the pension benefit until the debt was satisfied.  

Thus, the issue becomes whether the calculations of the RO in regard to the Veteran's widow's qualified medical expenses were appropriate.  In this case, the Board finds that there were no due and unpaid Survivor's Pension benefits at the time of the death of the Veteran's widow.  

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273 (a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (c).  Unreimbursed medical expenses will be excluded when certain requirements are met.  38 C.F.R. § 3.271  (g).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C. § 1521 (a), (b) (West 2012); 38 C.F.R. § 3.3 (a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2017).  The MAPR is adjusted from year to year.  If the surviving spouse's income is less than the MAPR, VA will pay benefits to bring her income up to that level.

From December 1, 2008, the MAPR for a surviving spouse in need of aid and attendance without dependents was $12,681.00; beginning December 1, 2009, the relevant MAPR was $12,681.00; beginning December 1, 2010, the relevant MAPR was $12,681.00; and beginning December 1, 2011, the relevant MAPR was $13,138.00.  See Survivor's Pension Rate Tables, Part I, Appendix B, M21-1.

The record reflects that the Veteran's spouse had income from the Social Security Administration (SSA) throughout the appeals period.  Her SSA annual income was as follows: for 2009, approximately $14,080.80; for 2010 was approximately $14,082.00; for 2011 was approximately $14,082.00; and for 2012 was approximately $12,159.00 (for the 10 months she received benefits before her death).

The Veteran's spouse also had pension income which was as follows: for 2009, approximately $2,789.40; for 2010 was approximately $2,789.40; for 2011 was approximately $2,789.40; and for 2012 was approximately $2,324.50 (for the 10 months she received benefits before her death).

In sum, the amount of SSA and pension income exceeded the MAPR for a surviving spouse in need of aid and attendance with no dependents for each year in question.  Thus, the only way for the Veteran's spouse to have established eligibility for surviving spouse pension benefits for the periods in question was to reduce the countable income by deducting allowable expenses incurred during the relevant period.  38 C.F.R. § 3.272.

Unreimbursed medical expenses may reduce countable income by amounts equal to amounts paid by a claimant that are "in excess of 5 percent of the applicable maximum annual pension rate ... in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272 (g)(1)(iii); 38 U.S.C. § 1503 (a)(8).  From December 1, 2008, five percent of the MAPR amounts to $634.05; from December 1, 2009, it was $634.05; from December 1, 2010, it was $634.05; and from December 1, 2011, it was $656.90.  Thus, the Veteran's widow's income was able to be reduced by the total cost of any unreimbursed medical expenses within the calendar year in excess of those applicable amounts. 

In this case, the SSA correspondence reflected that the Veteran's widow was paying a monthly supplementary medical insurance (SMI) premium of at least $96.40 for 2009, $96.50 for 2010 and 2011, and $99.90 for 10 months of 2012, which amounted to a yearly unreimbursed medical expense of $1,156.80 for 2009, $1,158.00 for 2010 and 2011, and $999.00 for the 10 months of 2012 before her death.

The Veteran's widow has also submitted unreimbursed medical expense receipts covering the periods in question.  

She paid private medical insurance premiums of $25.00 per month for 2009, 2010, 2011, and 10 months of 2012, amounting to $300.00 per year for 2009, 2010, and 2011 and $250.00 for 2012.  

She also paid for a LifeLine medical alert system in the amount of $30.00 per month commencing in May 2009, and continuing in 2010, 2011, and 10 months of 2012, amounting to $240.00 for 2009, $360.00 per year for 2010 and 2011, and $300.00 for 2012.  These amounts were verified by her initial contract with LifeLine and her bank's check ledger.

She also paid for in-home medical services from Veterans Home Care of Texas, LLC for 2009 in the amount of $5,950.00.  This amount was paid in two separate transactions.  The first was in November 2009, when the Veteran's widow signed over her VA back pay compensation check in the amount of $5,550.00 to Veterans Home Care of Texas, LLC.  The second was in April 2012 via a cashiers check in the amount of $400.00 to Veterans Home Care of Texas, LLC.  These amounts were verified by an initial contract signed with Veterans Home Care of Texas, LLC in April 2009 and copies of the aforementioned checks.  The appellant has stated that an additional $342.00 was also paid to Veterans Home Care of Texas, LLC in cash at the companies Arlington office, but no date or receipts have been provided in this regard.  As such, the $342.00 may not be included in the countable medical expenses.

In conjunction with services from Veterans Home Care of Texas, LLC, the Veteran's widow was provided with in-home services contracted by Visiting Angels and a provided named, T.M.  T.M. was contracted for services in April 2009 and continued until the Veteran's widow's death in October 2012, as shown per a contract agreement.  T.M. was paid a rate of $200.00 per month beginning on May 2009, as verified in a signed November 2009 affidavit.  The yearly amounts for these services, which were primarily shown to be medical assistance, were as follows: $1,800.00 for 2009, $2,400.00 for 2010 and 2011, and $2,000.00 for 2012.

The Veteran's widow also paid for a home care assistant, P.W., to assist with activities of daily living, which included attending to medical needs, from August 2009 to March 2010.  In 2009, P.W. was paid a total of $970.00 for assistance.  In 2010, P.W. was paid a total of $350.00 for assistance.  These amounts have been verified via a signed affidavit of the services performed and copies of checks drafted for these amounts.

The Veteran's widow also paid for assistance with travel to and from medical appointments to her son-in-law, R.T., from August 2009 to March 2010.  In 2009, R.T. was paid a total of $1,550.00 for assistance.  In 2010, R.T. was paid a total of $550.00 for assistance.  These amounts have been verified via a signed affidavit of the services performed and copies of checks drafted for these amounts.

The Veteran's widow also paid her daughter, the appellant, for in-home care for assistance with activities of daily living, including medical needs from August 2009 to April 2010.  In 2009, the appellant was paid a total of $1,035.00 for assistance.  In 2010, the appellant was paid a total of $650.00 for assistance.  These amounts have been verified via a signed affidavit of the services performed and copies of checks drafted for these amounts.  The appellant also advises that she was paid in the amount of $990.00 per month throughout the time period from April 2009 to the Veteran's widow's death in October 2012.  However, no verification of these amounts has been submitted via any signed agreements or copies of checks.  Although the appellant has submitted copies of the Veteran's bank statements for the period of April 2009 to April 2010, there is no specific indication of these amounts paid for the purposes the appellant states.  The appellant has not submitted any copies of the Veteran's widow's checks, ledgers, statements, or agreements covering the period from April 2010 to October 2012.

The Veteran's widow also submitted itemized expenses paid for doctor's visits and prescriptions for 2009 and 2010.  In 2009 she paid a total of $2,601.98 for these services.  In 2010 she paid a total of $605.42.  These amounts were verified by checks and bank statements showing payment for these described services.  There were no itemized amounts provided for 2011 or 2012.

The appellant submitted a bill for the amount of $232.92 for medical services provided in August 2009.  However, there is no indication provided in the claims file that this bill was ever paid.  Therefore, this bill is not included as an expense for these purposes.

Although the appellant has claimed several other expenses for medical purposes throughout the appeals period, she has not submitted any further corroborating documentation for these unreimbursed medical expenses, other than her own written itemizations.  It does appear that the RO may have counted many of these uncorroborated expenses in the final calculation and that this permitted the amount of entitlement noted in the October 2012 administrative decision.  However, the Board finds that adherence to the VA regulations cited previously in this regard prevents it from also extending such a liberal accounting of the Veteran's widow's medical expenses.

For 2009, 2010, 2011, and 2012, the total amount of unreimbursed medical expenses applicable for reducing the Veteran's widow's income does make her countable income below the MAPR for a surviving spouse in need of aid and assistances with no dependents for the years of 2009, 2010, and 2012.  However, it would have made her ineligible for pension in 2011.  Her countable income after the above was taken into account for 2009 would be approximately $3,000; for 2010 would be approximately $11,000; for 2011 would be approximately $13,000; and for 2012 would be approximately $11,000.  It is noted that the RO included additional reports of expenses in its calculations resulting in an even greater award of pension than would have occurred had the Board's calculations been used.  Therefore, the calculated amount of the overpayment would not be less than what was already identified.  Thus, the Board concludes Veteran's widow was not entitled to payment of any additional non-service-connected death pension benefits because her countable income exceeded the statutory limits for entitlement of any additional death pension benefits for the periods in question.  As such, the Veteran's widow's indebtedness to VA as it existed between January 2012 and October 2012 precludes any award of benefits for that period, from which any award to the appellant would come.  

ORDER

Entitlement to accrued benefits on behalf of the Veteran's widow is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


